DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on April 21, 2022.
Claims 2-3, 6-13, 15-17 and 20 have been amended. 
Claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed April 21, 2022, with respect to Claims 1-2, 10-13, and 15-20 have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn. Applicant has filed a terminal disclaimer. 
Applicant’s arguments, see Pg. 7, filed April 21, 2022, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. Applicant has corrected the abstract. 
 Applicant’s arguments, see Pg. 7, filed April 21, 2022, with respect to Claims 2-7, 10, and 16-19 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities that were in the claims.  
Applicant’s arguments, see Pg. 7, filed April 21, 2022, with respect to Claims 11-12and 20 have been fully considered and are persuasive.  The 112(b) rejection of the claims 11-12, and 20  has been withdrawn. Applicant has corrected the indefinite subject matter. 
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. Regarding the 112(b) rejection claims 2-10, 13, and 19, Applicant argues that they have corrected the indefinite claim language. However, claims 2-10, 13 and 19 have not been amended to correct the indefinite claim language. 
 Regarding the 103 rejection of claim 1, Applicant argues that Bianconi does not disclose two patient positions because Fig. 2a and 2b do not represent two different positions of either the patient nor of the C-arm. However, the claim does not define where the two patient positions are located and how they are structurally different from each other. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. As currently written, the claim defines the two patient positions as when the rotating part is at a first position and when the rotating part is moved to a second position. Bianconi discloses the rotating part having two different positions in Fig. 2a-2b. Dependent claim 11 defines the first patient position as the first patient position means and the second patient position as the second patient positioning means. The specification fails to define the first patient position and the second patient position. 
Applicant further argues that Virta fails to disclose the claimed first position in alignment with the first patient position and a second position alignment with the second patient position because Virta discloses a single patient position in Fig. 11. However, Virta teaches rotating part being rotated to two positions in alignment with patient positioning in Fig. 20 and 21. As noted in the previous Office action, Bianconi discloses the rotating part moving between two positions in Fig. 2a-2b.
In response to applicant's argument that Virta fails to disclose rotating part with a first X-ray source and an X-ray detector, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As noted in the previous Office action, Bianconi discloses the rotating part having a first X-ray source and an X-ray detector in Figs. 2a-2b. 
Regarding the 103 rejection of claim 2, Applicant argues Bianconi fails to disclose a second position in alignment with the second patient position. However, Bianconi discloses the rotating part being in a second position in Fig. 2a-2b. The claim does not define where the second patient position is. Claim 1 defines the second patient position as when the rotating part is in a second position. 
Applicant further argues that Virta fails to disclose the positioning of the rotating part which has the first X-ray source and the x-ray detector in a second position in alignment with the second patient position, while acquiring a cephalometric image between the second X-ray source and the detector because Virta teaches a single X-ray source. However, as noted in the previous Office action, Bianconi discloses acquiring a cephalometric image between the second source and the detector in [0050]. In response to applicant's argument that Virta fails to disclose acquiring a cephalometric image between the second source and the detector, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 Regarding the 103 rejection of claim 10, Applicant argues Bianconi and Virta fail to disclose acquiring cephalometric imaging between the second source and the detector at a second position and carrying out CT or panoramic imaging between the first source and the detector at a first positioning because Virta does not disclose a rotating part in two different positions to acquire two different images. However, as noted in the previous Office action, Bianconi discloses carrying out CT or panoramic imaging between the first source and the detector in [0035]. In response to applicant's argument that Virta does not disclose a rotating part in two different positions to acquire two different images, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding the 103 rejection of claim 8,  Applicant argues that Rotondo fails to disclose a cephalometric collimator positioned between the second X-ray source and the X-ray detector and adjacent to the first X-ray source because Rotondo disclose only one source. The claim fails to define how the second X-ray source is connected to the imaging unit and where it is located relative to the first x-ray source and the rotating part. The claim does not state that the collimator is adjacent to the first X-ray source. As currently written, the claim recites that the first X-ray source is adjacent to the rotating part. Bianconi discloses the rotating part and the first and second X-ray source in Fig. 2a and 2b. Rotondo teaches the cephalometric collimator being attached to the rotating part in Fig. 3. It would have been obvious to one of an ordinary skill in the art to combine the first x-ray source and the rotating part of Bianconi with the collimator taught by Rotondo to improve beam positioning during imaging (Rotondo; [0117]). In response to applicant's argument that Rotondo fails to disclose a second X-ray source, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a first patient position and a second patient position.

Claim Objections
Claims 8-9 and 13-15 are objected to because of the following informalities: 
Regarding claim 8, the limitation “secured to rotating part adjacent the first X-ray source” should be change to “secured to the rotating part adjacent to the first X-ray source” in order to correct a grammatical informality. Claim 9 is object to by virtue of its dependency. 
Regarding claim 13, “the second position” in lines 3-4 should be changed to “the second patient position” in order to clarify that the patient position is defined. Claims 14-15 are objected to by virtue of their dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2,  the claim recites “acquire a cephalometric image between the second X-ray source and the X- ray detector” which renders the claim indefinite.  As currently written, the cephalometric image is defined to be located between the second source and the detector. However, the claim fails to particularly point out how an image is located between a second source and a detector. The Examiner has interpreted the claim as “The X-ray imaging unit of claim 1, wherein, when the rotating part is in the second position, the second X-ray source and the X-ray detector are configured to acquire a cephalometric image”. Claims 3-9 are rejected by virtue of their dependency. 
Regarding claim 10, the claim recites “acquire at least one of a CT image or a panoramic image between the first X-ray source and the X-ray detector” which renders the claim indefinite. As currently written, the at least one of a CT image or a panoramic image is defined to be located between the first source and the detector. However, the claim fails to particularly point out how an image is located between a first source and a detector. The Examiner has interpreted the claim as “The X-ray imaging unit of claim 2, wherein, when the rotating part is in the first position, the first X-ray source and the X-ray detector are configured to acquire at least one of a CT image or a panoramic image”.
Regarding claim 13, the element “a first arm” renders the claim indefinite because it is recited passively. As currently written, the claim fails to particularly point out whether or not the X-ray imaging unit further comprises a first arm. The Examiner has interpreted the claim as “The X-ray imaging unit of claim 1 further comprising a cephalometric head; and a first arm that extends from the column in a first direction and secures the cephalometric head to the column, wherein the cephalometric head defines the second patient position”. Claims 14-15 are rejected by virtue of its dependency.
Regarding claim 19, the limitation “the X-ray imaging unit is configured to acquire a cephalometric image” renders the claim indefinite. As currently written, the entire X-ray imaging unit acquires the cephalometric image. The claim fails to particularly point out which structure of the X-ray imaging unit acquires the cephalometric image. The Examiner has interpreted the claim limitation as intended use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bianconi (2013/0170612) in view of Virta (U.S. 6,466,641).
Regarding claim 1:
Bianconi discloses An X-ray imaging unit for medical imaging, the X-ray imaging unit comprising: 
a column (Fig. 2a, 23); 
an upper shelf (Fig. 2a, 24) coupled to the column (Fig. 2a, 23); 
a rotating part (Fig. 2a, 26) rotatably coupled to the upper shelf (Fig. 2a, 24) and having a rotation axis (Fig. 2b, rotating part 26 rotates using 205) with respect to the upper shelf (Fig. 2a, 24), the rotating part comprising a first X-ray source (Fig. 2a, 27) and an X-ray detector (Fig. 2a, 28); 
a second X-ray source (Fig. 2a, 207); 
a first patient position (Fig. 2a, 202); and
a second patient position (Fig. 2a-2b, rotating part 26 has two different positions);
wherein the upper shelf (Fig. 2a, 24) is configured to move the rotating part (Fig. 2a, 26) relative to the column between a first position (Fig. 2a-2b, rotating part 26 has two different positions) in alignment with the first patient position (Fig. 2a-2b, rotating part 26 has two different positions) and a second position in alignment with the second patient position (Fig. 2a-2b, rotating part 26 has two different positions).
However, Bianconi fails to disclose an upper shelf coupled to the column through a pivoting joint; wherein the upper shelf is configured to move the rotating part relative to the column about the pivoting joint between a first position in alignment with the first patient position and a second position in alignment with the second patient position.
Virta discloses an upper shelf (Fig. 2, 13) coupled to the column (Fig. 2, 12) through a pivoting joint (Fig. 3, 24, pivoting joint; Col. 7, lines 1-5, shelf 13 is attached to column 12 with pivot shaft 24);
wherein the upper shelf (Fig. 2, 13; Fig. 20, rotating part 15 is attached to the shelf) is configured to move the rotating part (Fig. 20, 15) relative to the column (Fig. 20, vertical column) about the pivoting joint (Fig. 3, 24) between a first position (Fig. 20, first position imaging) in alignment with the first patient position and a second position (Fig. 21, second position imaging) in alignment with the second patient position (Fig. 11 and Fig. 20-21, rotating part 15 moved between two different positions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging unit of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1, wherein, when the rotating part is in the second position (Fig. 2a-2b, rotating part 26 has two different positions), the second X-ray source (Bianconi; Fig. 2a, 207) and the X-ray imaging detector unit (Bianconi; Fig. 2a, 28) are configured to acquire a cephalometric image (Bianconi; [0050], cranial teleradiography).
Regarding claim 3, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 2, wherein the X-ray unit (Bianconi; Fig. 2a, 28) comprises a cephalometric detector (Bianconi; [0050], cranial teleradiography).
Regarding claim 4, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 3, wherein the cephalometric detector is configured to acquire one-shot cephalometric images (Bianconi; [0050], one shot cranial teleradiography).
Regarding claim 7, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 2, wherein the rotating part (Bianconi; Fig. 2a, 26) is configured to rotate about the rotation axis (Bianconi; Fig. 2a-2b, 26 rotates about 205) to such that the detector unit and the first X-ray source are configured for an X- ray beam from the second X-ray source (Bianconi; Fig. 2b, 207) to impinges upon the detector unit (Bianconi; Fig. 2b, radiation from 207 strikes detector 28).
Regarding claim 10, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 2, wherein, when the rotating part is in the first position (Bianconi; [0035], source and detector during panoramic imaging), the first X-ray source (Bianconi; Fig.2a, 27) and the X-ray detector (Bianconi; Fig. 2a, 28) are configured to acquire at least one of a CT image (Bianconi; [0035], source and detector during CBCT imaging) or a panoramic image (Bianconi; [0035], source and detector during panoramic imaging). 
Regarding claim 11:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1 further comprising:
 a first patient positioning means (Bianconi; Fig. 2a, 25) which defines the first patient position (Bianconi; Fig. 2a, 25); and 
a second patient positioning means (Virta; Fig. 20, 27) which defines the second patient position (Virta; Fig. 20, 27).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging unit of Bianconi with the multiple supports taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1 further comprising a lower shelf (Bianconi; Fig. 2a, 25) which extends from the column (Bianconi; Fig. 2a, 25 extends from column), wherein the lower shelf defines the first patient position (Bianconi; Fig. 2a, patient positioned at 25).
Regarding claim 13, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1 further comprising a cephalometric head (Virta; Fig. 11, cephalometric attached to arm 27); and a first arm (Virta; Fig. 11, 27) that extends from the column in a first direction (Virta; Fig. 11 arm 27 extend from column) and secures the cephalometric head to the column (Virta; Fig. 11, cephalometric attached to arm 27), wherein the cephalometric head defines the second patient position (Virta; Fig. 11, patient positioning cephalometric attached to arm 27);
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging unit of Bianconi with the multiple supports taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 13 further comprising a second arm (Bianconi; Fig. 2a, 201) extending from the column in a second direction opposite the first direction (Bianconi; Fig. 2a, arm 201 extends from the column), wherein the second X-ray source (Bianconi; Fig. 2a, 207) is secured to the column (Bianconi; Fig. 2a, 23) by the second arm (Bianconi; Fig. 2a, arm 201 extends from the column). 
Regarding claim 16:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1, wherein, in the first position, the rotation axis of the rotating part is aligned with the first patient position (Bianconi; Fig. 2a, rotation about 205 is aligned at position 25) and in the second position, the rotation axis of the rotating part is aligned with the second patient position (Virta; Fig 11, patient aligned at rotation of 13).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging unit of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1, wherein the rotating part is configured to move between the first position and the second position by way of at least one of a pivot movement about the pivot joint (Virta; Fig. 11 and 20, rotating part 15 moved from first position to second) or a rotation movement about the rotation axis (Virta; Fig. 11 and 20, rotating part 15 moved from first position to second).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging unit of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 1, wherein, when the rotating part is in the second position the X-ray imaging unit is configured to acquire a cephalometric image (Bianconi; [0050], cranial teleradiography).
Regarding claim 20:
Bianconi discloses a method for controlling an X-ray imaging unit comprising a column, an upper shelf coupled to the column through a pivoting joint, a rotating part rotatably coupled to the upper shelf and having a rotation axis with respect to the upper shelf, the rotating part comprising a first X- ray source and an X-ray detector, and a second X-ray source secured to the column by an arm extended from the column, the method comprising: 
moving the rotating part (Fig. 2a, 26) relative to the column about the joint (Fig. 2a, 205) between a first position in alignment with a first patient position (Fig. 2a-2b, rotating part 26 has two different positions) and a second position (Fig. 2a, rotation about 205 is aligned at position 25); and 
acquiring at least one image ([0050], one shot cranial teleradiography) between the second X-ray source and the X-ray detector when the rotating part is in the second position ([0050], one shot cranial teleradiography).
However, Bianconi fails to disclose moving the rotating part relative to the column about the pivoting joint; a second position in alignment with a second patient position.
Virta teaches moving the rotating part relative to the column about the pivoting joint (Fig. 3, 24, pivoting joint; Col. 7, lines 1-5, shelf 13 is attached to column 12 with pivot shaft 24); 
a second position in alignment with a second patient position (Fig. 11 and Fig. 20-21, rotating part 15 moved between two different positions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bianconi (2013/0170612) in view of Virta (U.S. 6,466,641) as applied to claim 1 above, and further in view of Kantor (U.S. 2011/0142199).
Regarding claim 5, as best understood:
The combination of Bianconi and Virta discloses The X-ray imaging unit of claim 3, wherein the cephalometric detector is positioned by at least one of a pivot movement about the pivot joint (Virta, Fig. 11 and Fig. 20-21, rotating part 15 moved between two different positions; Bianconi, Fig. 2a-2b, detector is rotated), a rotation movement about the rotation axis (Bianconi, Fig. 2a-2b, detector is rotated).
However, the combination of Bianconi and Virta fails to disclose wherein the cephalometric detector is positioned by at least one of a linear movement along the upper shelf.
Kantor teaches wherein the detector (Fig. 1, 100) is positioned by at least one of a pivot movement about the pivot joint (Fig. 1, direction A2) and a linear movement along the upper shelf (Fig. 1, shelf 50 along direction A3).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi and Virta with the pivoting and linear movements taught by Kantor in order to provide more imaging angle for more accurate images (Kantor; [0031]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, as best understood:
The combination of Bianconi, Virta, and Kantor discloses the X-ray imaging unit of claim 5, wherein the first X-ray source is further positioned by at least one of the pivot movement about the pivot joint (Virta; Fig. 3, 24, pivoting joint; Col. 7, lines 1-5, shelf 13 is attached to column 12 with pivot shaft 24) (Kantor; Fig. 1, pivot direction A2), the rotation movement about the rotation axis (Bianconi; Fig. 2a-2b, rotation of first source 27 about 205), and the linear movement along the upper shelf (Kantor; Fig. 1, shelf 50 along linear direction A3), wherein an X-ray beam from the second X-ray source impinges upon the cephalometric detector (Bianconi; Fig. 2a-2b, radiation from 207 hits detector when rotating part 26 rotates).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi with the pivoting movement taught by Virta in order to improve orbital geometry accuracy for lower costs and better image accuracy (Virta; Col. 3, lines 9-40). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi and Virta with the pivoting and linear movements taught by Kantor in order to provide more imaging angle for more accurate images (Kantor; [0031]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 17, wherein the rotating part is configured to move between the first position and the second position (Bianconi; Fig. 2a-2b, rotating part 26 moves to two positions).
However, Bianconi and Virta fails to disclose move further by way of a linear movement along the upper shelf.
Kantor teaches rotating part configured to move further by way of a linear movement along the upper shelf (Fig. 1, shelf 50 along linear direction A3).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi and Virta with the pivoting and linear movements taught by Kantor in order to provide more imaging angle for more accurate images (Kantor; [0031]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bianconi (2013/0170612) in view of Virta (U.S. 6,466,641) as applied to claim 1 above, and further in view of Rotondo (U.S. 2015/0010126).
Regarding claim 8, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 7, rotating part (Bianconi; Fig. 2, 26) adjacent the first X-ray source (Bianconi; Fig. 2a, 27).
However, the combination of Bianconi and Virta fails to disclose further comprising a cephalometric collimator secured to rotating part, wherein when the rotating part is in the second position, the Cephalometric collimator is positioned between the second X-ray source and the X-ray detector.
Rotondo teaches a cephalometric collimator (Fig. 3, 24) secured to rotating part (Fig. 1, 3), wherein when the rotating part is in the second position (Fig. 1, imaging system at 10), the Cephalometric collimator is positioned between the second X-ray source and the X-ray detector (Fig. 3, collimator 24 is between detector 9 and source 5).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the rotating part of Bianconi and Virta with the collimator taught by Rotondo in order to improve beam positioning during imaging (Rotondo; [0117]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, as best understood:
The combination of Bianconi, Virta, and Rotondo discloses the X-ray imaging unit of claim 8, wherein the cephalometric collimator (Rotondo; Fig. 3, collimator 24) is positioned by at least one of a pivot movement about the pivot joint (Kantor; Fig. 1, pivot A2), a rotation movement about the rotation axis (Bianconi; Fig. 2a-2b, rotation of first source 27 about 205), and a linear movement along the upper shelf (Rotondo; Fig. 3, collimator 24 slides linearly).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi and Virta with the collimator taught by Rotondo in order to improve beam positioning during imaging (Rotondo; [0117]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, as best understood:
The combination of Bianconi and Virta discloses the X-ray imaging unit of claim 13.
However, the combination of Bianconi and Virta fails to disclose wherein the cephalometric head comprises at least ear rods or a nasion support.
Rotondo teaches wherein the cephalometric head comprises at least ear rods or a nasion support (Fig. 1, 10). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Bianconi and Virta with the patient support taught by Rotondo in order to stabilize the patient for better alignment (Rotondo; [0133]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jun (U.S. 2015/0117600)- X-ray dental imaging unit that utilizes a collimator in the column. 
Baldini (U.S. 2013/0089177)- X-ray imaging unit for acquiring panoramic and CBCT volumetric images. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884